                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 1 of 9
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Kendra S. Mayo                                                                                       Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 2 of 9
Debtor(s) Kendra S. Mayo                                                                       Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                    Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $160.00 per month to the trustee. The plan length is 36 months.
        The following provision will apply if completed:

             Plan payments will change to $ 260.00 per month beginning on 7 .

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Kendra S. Mayo
               Direct pay of entire plan payment or                         (portion of payment) per month.

                  Employer Withholding of $160.00 per month.

                    Payment frequency: monthly,                         semi-monthly,   bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:                                       Fresnius USA, Inc.
                     Address:                                             920 Winter St.
                                                                          Waltham, MA 02451
                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                      (portion of payment) per month.

                  Employer Withholding of $                          per month.

                    Payment frequency: monthly,                         semi-monthly,   bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


2.3          Income tax refunds.

Arkansas Plan Form - 8/18                                                                                                               Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 3 of 9
Debtor(s) Kendra S. Mayo                                                             Case No.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


 Creditor and last 4 digits                         Collateral           Monthly                           To be paid
 of account number                                                       payment amount

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 4 of 9
Debtor(s) Kendra S. Mayo                                                                    Case No.

             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $   0.00
                            Amount to be paid by the Trustee:                $   3,590.00
                            Total fee requested:                             $   3,590.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,000.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  IRS                                                    Federal Taxes Owed from 2018                                                   1,613.00

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
               A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of

Arkansas Plan Form - 8/18                                                                                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 5 of 9
Debtor(s) Kendra S. Mayo                                                                Case No.

             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
        of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor           Description of      Payment to be       Payment               Number of         Arrearage           Monthly
                    contract or         paid by             amount                remaining         amount              arrearage
                    property                                                      payments                              payment

  Progressive                 Dresser                           Debtor(s)    100.00 6                             0.00                   0.00
 Leasing                                                        Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                               Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

Arkansas Plan Form - 8/18                                                                                                           Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 6 of 9
Debtor(s) Kendra S. Mayo                                                              Case No.


                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                 Date May 13, 2019
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                /s/ Kendra S. Mayo                                                                     Date May 13, 2019
                Kendra S. Mayo
                                                                                                       Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 7 of 9
Debtor(s) Kendra S. Mayo                                                                   Case No.

                                                                     CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the Standing
Chapter 13 Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on May 16, 2019.

Dept. Finance & Admin.                                IRS
Legal Division                                        PO Box 7346
P.O. Box 1272                                         Philadelphia, PA 19114
Little Rock AR 72203
                                U. S. Attorney (East.Dist.)
Mark T. McCarty, Ch. 13 Trustee P. O. Box 1229
P.O. Box 5006                   Little Rock, AR 72203
North Little Rock, AR 72119
                                                  or
AR Dept Workforce Services
Legal Division                  U. S. Attorney (West.Dist.)
P. O. Box 2981                  PO Box 1524
Little Rock, AR 72203           Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                           /s/ G. Gregory Niblock
                                                                                           G. Gregory Niblock #88047




                                                                               Exhibit A
Arkansas Plan Form - 8/18                                                                                                       Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 8 of 9
Debtor(s) Kendra S. Mayo                                                                              Case No.



                                                                     Ambulance Svc of Forrest City               AMCA
  AHG/Baptist Health                                                 4600 Towson Ave                             PO Box 1235
  PO Box 23840                                                       Ste 136                                     Elmsford, NY 10523-0935
  Little Rock, AR 72221-3840                                         Fort Smith, AR 72901



  Arkansas Cardiology                                                Baptist Health                              Baptist Health Little Rock
  PO Box 3496                                                        PO Box 25748                                PO Box 25748
  Little Rock, AR 72203                                              Little Rock, AR 72221-5748                  Little Rock, AR 72221-5748




  BH Family Clinic Brinkley                                          Caine & Weiner                              Cascade Capital, LLC Series B
  110 N. New York Ave                                                Attn: Bankruptcy                            1670 Corporate Circle
  Brinkley, AR 72021                                                 5805 Sepulveda Blvd                         Ste 202
                                                                     Sherman Oaks, CA 91411                      Petaluma, CA 94954-6952



  Consumer Portfolio Svc                                             Entergy Corporation                         Forrest City Emerg Phys PLLC
  Attn: Bankruptcy                                                   Attn: Bankruptcy                            PO Box 975213
  PO Box 57071                                                       PO Box 8108                                 Dallas, TX 75397
  Irvine, CA 92619                                                   Baton Rouge, LA 70891



  Forrest City Medical Center                                        IRS                                         Jonesboro Anesthesia, Inc.
  PO Box 504293                                                      PO Box 7346                                 221 Hughes Dr.
  Saint Louis, MO 63150-4293                                         Philadelphia, PA 19114                      Jonesboro, AR 72401




  Kyle Singleton, Attorney, PLC                                      National Radiology Grp of AR                OB-GYN Associates of Jonesboro
  PO Box 1955                                                        1601 New Castle Rd.                         PO Box 60
  Jonesboro, AR 72403                                                Forrest City, AR 72335                      Searcy, AR 72145-0060




  Phoenix Financial Services LLC                                     Professional Credit Management              Progressive Insurance Company
  PO Box 361450                                                      PO Box 4037                                 PO Box 55156
  Indianapolis, IN 46236-1450                                        500 West Washington Ave                     Boston, MA 02205
                                                                     Jonesboro, AR 72403



  Progressive Leasing                                                Quest Diagnostics, Inc.                     RSH & Associates, LLC
  PO Box 413110                                                      PO Box 740780                               PO Box 14515
  Salt Lake City, UT 84141-3110                                      Cincinnati, OH 45274                        Lenexa, KS 66285




  Scheer, Green & Burke, Co. LPA                                     Schumacher Clinical Partners                Source Receivables Mgmt, LLC
  PO Box 1312                                                        200 Corporate Blvd                          Attn: Bankruptcy Dept
  Toledo, OH 43603-1312                                              Lafayette, LA 70508                         4615 Dundas Dr.
                                                                                                                 Suite 102
                                                                                                                 Greensboro, NC 27407


Arkansas Plan Form - 8/18                                                                                                                      Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  2:19-bk-12652 Doc#: 2 Filed: 05/16/19 Entered: 05/16/19 22:06:26 Page 9 of 9
Debtor(s) Kendra S. Mayo                                                                            Case No.


  Sprint Nextel Correspondence                                       St. Bernards Business Office              St. Bernards Business Office
  Attn: Bankruptcy Dept                                              PO Box 1126                               PO Box 1713
  PO Box 7949                                                        Searcy, AR 72145-1126                     Jonesboro, AR 72403-1713
  Overland Park, KS 66207-0949



                                                                     St. Bernards Medical Center               United Collection Bureau, Inc.
  St. Bernards Clinics                                               PO Box 1560                               5620 Southwyck Blvd
  PO Box 1629                                                        Jonesboro, AR 72403-1560                  Ste 206
  Searcy, AR 72145                                                                                             Toledo, OH 43614



  Kendra S. Mayo
  203 Lexington Dr.
  Forrest City, AR 72335




Arkansas Plan Form - 8/18                                                                                                                     Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
